Case 18-14127-KHK         Doc 11    Filed 12/13/18 Entered 12/13/18 16:19:45            Desc Main
                                    Document     Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


 In re:

 Galal M Abdelkader                                           Case No. 18-14127-KHK
                                                              (Chapter 13)
           Debtor

                         ORDER FOR DEBTOR TO APPEAR AND
                       SHOW CAUSE WHY CASE SHOULD NOT BE
                      CONVERTED OR DISMISSED WITH PREJUDICE

To:    Galal M Abdelkader
      42848 Sidney Place
      Ashburn, VA 20148

          The Debtor filed this case as a voluntary Chapter 11 case on December 10, 2018. This is

the Debtor=s seventh bankruptcy case filed in the Eastern District of Virginia since 2011, six cases

filed under Chapter 13 and one under Chapter 7. All of the cases except the Chapter 7 case, Case

No. 12-17019, have been dismissed. The Debtor’s last case, Case No. 16-10005-BFK filed on

January 2, 2016 was dismissed with prejudice for 180 days on March 21, 2016 after a hearing on

the U.S. Trustee’s Motion to Dismiss with Prejudice. The Court, therefore, will set this case for

a hearing on why this case should not be converted or dismissed with prejudice. It is therefore

          ORDERED:

          1. This case is set for hearing on Tuesday, January 17, 2019 at 11:00 am in Courtroom

             III, United States Bankruptcy Court for the Eastern District of Virginia, 200 South

             Washington Street, Alexandria, Virginia 22314.




                                                 1
Case 18-14127-KHK         Doc 11   Filed 12/13/18 Entered 12/13/18 16:19:45           Desc Main
                                   Document     Page 2 of 2


       2. The Debtor shall appear and show cause, if any, why this case should not be conerted or

dismissed with prejudice.

       3. The Clerk shall provide a copy of this order and electronic notice of its entry to the

parties listed below.



      Dec 13 2018
Date: ________________                              /s/ Klinette Kindred
                                                   Klinette H. Kindred
                                                   United States Bankruptcy Judge

Copy mailed to:                                     Entered on Docket: December 13, 2018

Galal M Abdelkader, pro se Debtor
42848 Sidney Place
Ashburn, VA 20148

Copy electronically to:

Thomas P. Gorman
John P. Fitzgerald, III




                                               2
